Citation Nr: 0422185	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Status as a claimant for Department of Veterans Affairs 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a February 2003 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines.  

REMAND

When the appellant submitted her substantive appeal in June 
2003 she requested a hearing at the RO before a Decision 
Review Officer.  An informal conference between the appellant 
and the Decision Review Officer was held in July 2003.  In 
August and October 2003 the RO received correspondence from 
the appellant.  She indicated she was dissatisfied with the 
informal conference with the Decision Review Officer in July 
2003 and wanted a personal hearing.  She requested that the 
RO reschedule her hearing.  

Given the expressed intent of the appellant, the Board 
concludes that this case must be returned to the RO to 
arrange for a hearing before a Decision Review Officer.  

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a hearing before the Decision Review 
Officer in conjunction with the claim 
that is currently in appellate status.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




